                  Case 7:17-cv-02494-CS-JCM Document 46 Filed 01/09/19 Page 1 of 1




                                                           January 9, 2019

    VIA CM/ECF

    Honorable Cathy Seibel, U.S.D.J.
    Honorable Judith C. McCarthy, U.S.M.J.
    United States District Court
    Southern District of New York
    300 Quarropas Street, Courtroom 621
    White Plains, NY 10601-4150


                            Re: Russell Hughes v. Weleda, Inc.,
                            Case No: 7:17-cv-02494-CS

    Dear Judge Seibel and Judge McCarthy:

            We represent plaintiff Russell Hughes in the above-captioned matter. The Plaintiff
    intends to file a stipulation of dismissal within 30 days (if not sooner) pursuant to Fed. R. Civ. P.
    41(a)(1)(A)(ii). The stipulation does not implicate Rules 23(e), 23.1(c), 23.2, or 66. The Parties
    respectfully request that the Court enter an order of dismissal, providing that any of the parties
    may, upon good cause shown within 60 days, reopen if the stipulation of dismissal is not
    consummated.
                        Thank you for Your Honors’ consideration in this matter.
                                                      Respectfully submitted;
                                           THE SULTZER LAW GROUP P.C.




                                                          Adam Gonnelli


    cc:           Counsel of Record via ECF

                     
    85 Civic Center Plaza, Suite 200 │Poughkeepsie, New York 12601 │Phone (845) 483-7100 │Fax: (888) 749-7747│thesultzerlawgroup.com
 
